DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 7 and 10 - 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyata (20180178802).
(Claim 1): Miyata discloses a vehicle control device comprising: a recognizer configured to recognize a surrounding situation of a host vehicle (fig. 1, blk 16; [0005 – 0006]);  5and a driving controller configured to control acceleration/deceleration and steering of the host vehicle on the basis of a recognition result of the recognizer (fig. 1, blk 10), wherein the driving controller holds a target position selected from one or more target position candidates from a start time point according to a type of lane change to a 10point in time at which a prescribed condition is satisfied when the driving controller causes the host vehicle to make the lane change ([0091]).
(Claim 2): Miyata discloses the vehicle control device of claim 1, wherein the prescribed condition includes that a space of the target position 15becomes narrower than a reference (fig. 8A; the CPU determines whether or not at least one of the extracted objects is present within a region S2 that is a region within the host lane and the right lane and has an X axis coordinate greater than or equal to "O" and less than or equal to a "length D2 shorter than or equal to Dl (for example, 2 [ml) – [0147]).
(Claim 3): Miyata discloses the vehicle control device of claim 1, wherein the prescribed condition includes that another vehicle serving as a reference of control when the host vehicle enters the target position has disappeared ([0138]).
(Claim 4): Miyata discloses the vehicle control device of claim 1, wherein the prescribed condition includes that prescribed time has elapsed from the start time point according to the type of lane change (fig. 3; [0091]).
(Claim 5): Miyata discloses the vehicle control device of claim 4, wherein the driving controller changes the prescribed time in accordance with a degree of progress of the lane change ([0092]).
(Claim 6): Miyata discloses the vehicle control device of claim 1, wherein the prescribed condition includes that another vehicle serving as a reference of control when the vehicle enters the target position has performed an operation of yielding a forward route ([0006]).
(Claim 7): Miyata discloses the vehicle control device of claim 1, wherein the prescribed condition includes that a degree of approach between the host vehicle and a preceding vehicle that travels in front of the host vehicle in a lane in which the host vehicle travels satisfies a reference when the target position is in front of the host vehicle (fig. 6C; [0135 – 0160]) and that a degree of approach between the host vehicle and a following vehicle that travels behind the host vehicle in the lane in which the host vehicle travels 15satisfies a reference when the target position is behind the host vehicle (fig. 9B; [0166 – 0178]).
(Claim 10): Miyata discloses a vehicle control method using a computer mounted in the vehicle, comprising: recognizing, a surrounding situation of a host vehicle (fig. 1, blk 16; [0005 – 0006]); controlling, acceleration/deceleration and steering of the host vehicle on the 5basis of a recognition result (fig. 1, blk 10); and holding, a target position selected from one or more target position candidates from a start time point according to a type of lane change to a point in time at which a prescribed condition is satisfied when the host vehicle makes the lane change ([0091]).
(Claim 11): Miyata discloses a computer-readable non-transitory storage medium storing a program for causing a computer to ([0036]): recognize, a surrounding situation of a host vehicle (fig. 1, blk 16; [0005 – 0006]); control acceleration/deceleration and steering of the host vehicle on the basis of a recognition result (fig. 1, blk 10); and  15hold a target position selected from one or more target position candidates from a start time point according to a type of lane change to a point in time at which a prescribed condition is satisfied when the host vehicle makes the lane change ([0091]).
Allowable Subject Matter













Claims 8 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided all other objections and or objections elsewhere in this office action are first overcome.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.   W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please refer to form 892 for cited references.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alex C Dunn/Primary Examiner, Art Unit 3663